UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/09 FORM N-Q Item 1. Schedule of Investments. (INSERT SCHEDULE OF INVESTMENTS HERE) -2- STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Fund November 30, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.4% Rate (%) Date Amount ($) Value ($) Alabama.9% Courtland Industrial Development Board, EIR (International Paper Company Project) 8/1/25 Jefferson County, Limited Obligation School Warrants 1/1/20 Alaska1.1% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; Assured Guaranty Municipal Corp.) 7/1/17 Alaska International Airports System, Revenue (Insured; AMBAC) (Prerefunded) 10/1/12 4,500,000 a Anchorage, Electric Utility Revenue (Insured; National Public Finance Guarantee Corp.) 12/1/15 Arizona3.2% Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 3/1/28 Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 3/1/33 Arizona Health Facilities Authority, Revenue (Banner Health) 1/1/30 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 5/1/25 California17.8% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 4/1/27 California, Economic Recovery Bonds 7/1/20 California, GO (Various Purpose) 4/1/25 California, GO (Various Purpose) 4/1/31 California, GO (Various Purpose) 4/1/33 California, GO (Various Purpose) 11/1/35 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Kern County Tobacco Funding Corporation) 6/1/37 California Department of Veterans Affairs, Home Purchase Revenue 12/1/42 California Department of Water Resources, Power Supply Revenue (Prerefunded) 5/1/12 20,500,000 a California Department of Water Resources, Water System Revenue (Central Valley Project) 12/1/16 California Department of Water Resources, Water System Revenue (Central Valley Project) 12/1/27 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 12/1/11 60,000 a California Educational Facilities Authority, Revenue (University of Southern California) 10/1/33 California Educational Facilities Authority, Revenue (University of Southern California) 10/1/38 California Public Works Board, LR (Department of Mental Health) (Coalinga State Hospital) 6/1/29 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 12/1/37 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 8/1/42 60,655,000 b Chula Vista, IDR (San Diego Gas and Electric Company) 12/1/21 Chula Vista, IDR (San Diego Gas and Electric Company) 2/15/34 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 8/1/29 15,000,000 b Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/13 28,495,000 a Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 29,435,000 25,408,586 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 6,790,000 5,071,791 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 10,000,000 6,498,000 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 2,415,000 1,745,755 Sacramento County, Airport System Senior Revenue 5.75 7/1/39 10,260,000 10,700,359 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,557,950 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34E) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/1/22 7,000,000 7,460,810 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/28 10,000,000 10,494,100 San Mateo County Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/25 10,000,000 b 4,301,300 Colorado.4% University of Colorado Hospital Authority, Revenue 5.00 11/15/37 8,100,000 7,635,060 Delaware.7% Delaware Economic Development Authority, Water Revenue (United Water Delaware Project) (Insured; AMBAC) 6.20 6/1/25 5,000,000 5,004,600 Delaware Transportation Authority, Transportation System Senior Revenue 5.00 7/1/26 6,245,000 6,913,590 District of Columbia.4% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 184,975,000 b 6,936,562 Florida4.9% Florida Department of Environmental Protection, Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/13 10,270,000 10,621,439 Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.10 7/1/31 4,440,000 4,348,758 Florida State Board of Education, Public Education Capital Outlay Bonds 5.50 6/1/16 12,000,000 12,938,400 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 5,735,000 5,359,185 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Prerefunded) 5.25 11/15/16 265,000 a 316,694 Miami-Dade County, Water and Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/26 5,000,000 5,223,700 Orange County, Tourist Development Tax Revenue (Insured; AMBAC) 5.00 10/1/24 10,110,000 10,556,154 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Prerefunded) 6.00 12/1/12 2,090,000 a 2,398,233 Orlando Utilities Commission, Water and Electric Revenue 6.75 10/1/17 15,875,000 19,135,566 Tampa, Utility Tax and Special Revenue (Insured; AMBAC) 5.75 10/1/13 9,100,000 10,391,836 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 10/1/29 5,000,000 5,933,000 Georgia3.3% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 10,000,000 10,717,500 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 5,500,000 5,614,895 Atlanta Development Authority, Student Housing Revenue (ADA/CAU Partners, Inc. Project at Clark Atlanta University) (Insured; ACA) 6.25 7/1/14 3,810,000 3,387,547 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) 5.75 1/1/29 3,600,000 3,359,016 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 8,590,000 10,208,614 Fulton County Facilities Corporation, COP (Fulton County Public Purpose Project) (Insured; AMBAC) (Prerefunded) 5.50 11/1/10 11,630,000 a 12,309,541 Milledgeville and Baldwin County Development Authority, Revenue (Georgia College and State University Foundation Property III, LLC Student Housing System Project) (Prerefunded) 5.63 9/1/14 5,100,000 a 6,124,080 Private Colleges and Universities Authority, Revenue (Mercer University Project) (Prerefunded) 5.75 10/1/11 6,000,000 a 6,679,080 Idaho.9% Idaho Housing Agency, MFHR 6.70 7/1/24 8,035,000 8,043,758 Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 7,625,000 7,626,525 Illinois4.4% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 15,000,000 16,031,400 Chicago O'Hare International Airport, General Airport Third Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/23 21,370,000 22,434,440 Illinois Finance Authority, Revenue (Central DuPage Health) 5.50 11/1/39 3,500,000 3,525,970 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Prerefunded) 5.50 8/15/14 22,310,000 a 26,241,468 Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) (Prerefunded) 6.13 11/15/10 10,000,000 a 10,560,000 Kansas1.1% Wichita, Hospital Facilities Improvement Revenue (Christi Health System) 5.50 11/15/26 7,000,000 7,079,660 Wyandotte County Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.60 9/1/23 12,010,000 13,348,755 Kentucky.5% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 8,459,904 Louisiana.8% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,037,480 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 6,500,000 6,868,225 New Orleans Aviation Board, Gulf Opportunity Zone Customer Facility Charge Revenue (Consolidated Rental Car Project) 6.25 1/1/30 5,000,000 c 4,971,400 Maryland.6% Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 6.00 7/1/39 10,000,000 10,006,800 Massachusetts2.1% Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/24 12,000,000 13,361,160 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 1/1/22 6,900,000 7,404,114 Massachusetts Housing Finance Agency, Housing Revenue 5.30 6/1/49 6,250,000 5,991,188 Massachusetts Municipal Wholesale Electric Company, Power Supply System Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/13 10,000,000 10,648,400 Michigan1.3% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 8,000,000 9,189,840 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 7,500,000 6,280,200 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 4,943,750 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,905,000 3,407,581 Mississippi.3% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 4,365,000 4,582,115 Missouri.9% Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.25 5/1/22 10,000,000 11,284,300 Saint Louis, Airport Revenue (Lambert-Saint Louis International Airport) (Airport Development Program) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.63 7/1/11 5,000,000 a 5,393,100 Nebraska2.4% Omaha Public Power District, Electric Revenue 5.50 2/1/14 37,300,000 41,936,017 Nevada1.2% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 5,000,000 5,149,500 Clark County, IDR (Nevada Power Company Project) 5.60 10/1/30 3,000,000 2,744,940 Clark County, IDR (Nevada Power Company Project) 5.90 11/1/32 15,000,000 14,207,100 New Hampshire.9% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 6.00 5/1/21 15,500,000 15,742,265 New Jersey8.1% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 9,505,000 9,091,532 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 11,120,000 10,858,902 New Jersey Economic Development Authority, PCR (Public Service Electric and Gas Company Project) (Insured; National Public Finance Guarantee Corp.) 6.40 5/1/32 39,140,000 39,167,789 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 10,000,000 10,530,900 New Jersey Transit Corporation, Federal Transit Administration Grants, COP (Master Lease Agreement) (Insured; AMBAC) (Prerefunded) 5.75 9/15/10 11,500,000 a 12,000,365 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/18 7,750,000 9,119,735 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/20 12,645,000 14,824,239 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/27 14,750,000 15,384,250 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 5,235,000 4,703,700 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 3,000,000 a 3,569,220 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 12,065,000 a 14,452,784 New Mexico.5% New Mexico Finance Authority, State Transportation Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/20 8,000,000 8,863,840 New Mexico Mortgage Financing Authority, Mortgage-Backed Securities Revenue (Collateralized: FNMA and GNMA) 6.80 1/1/26 725,000 761,569 New York11.1% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 25,000,000 d,e 26,924,000 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 9,000,000 10,100,340 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 12/1/12 10,000,000 11,352,700 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 12/1/13 25,860,000 30,279,474 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 17,025,000 20,135,978 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 8,250,000 8,380,598 Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 11/15/19 5,000,000 5,461,300 Nassau County Industrial Development Agency, IDR (Keyspan-Glenwood Energy Center, LLC Project) 5.25 6/1/27 10,000,000 9,569,700 New York City, GO 5.75 3/1/18 7,800,000 8,637,408 New York City, GO 5.25 8/15/24 18,500,000 19,645,520 New York City, GO (Prerefunded) 5.75 3/1/13 5,505,000 a 6,361,413 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.50 8/1/16 10,360,000 9,996,468 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 8,950,000 8,662,884 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) 7.50 7/1/10 1,010,000 1,048,067 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 9,500,000 11,203,920 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 5,000,000 4,603,250 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 6,500,000 5,767,775 North Carolina.8% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 12,000,000 12,281,040 North Carolina Housing Finance Agency, Single Family Revenue 6.50 9/1/26 1,050,000 1,066,989 Oklahoma.4% Claremore Industrial and Redevelopment Authority, EDR (Yuba Project) 8.38 7/1/11 7,500,000 7,547,925 Oregon.3% Oregon Department of Administrative Services, Lottery Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 5,000,000 5,382,400 Pennsylvania.8% Geisinger Authority, Health System Revenue (Geisinger Health System) 5.25 6/1/39 14,250,000 14,463,038 South Carolina1.1% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/23 15,000,000 15,675,300 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) (Prerefunded) 5.88 12/1/12 4,000,000 a 4,625,640 Tennessee1.8% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/36 10,525,000 10,140,417 Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.00 2/1/25 10,000,000 9,401,100 Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.00 2/1/27 14,485,000 13,269,853 Texas10.2% Austin, Water and Wastewater System Revenue 5.00 11/15/27 10,000,000 10,746,500 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 7,000,000 d 4,306,540 Brazos River Authority, PCR (TXU Energy Company LLC Project) 6.75 10/1/38 5,790,000 2,886,315 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/14 15,070,000 15,954,006 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/15 10,000,000 10,524,500 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 5,865,000 5,679,959 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) 5.25 10/1/29 4,000,000 4,021,080 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 7,000,000 7,813,260 Harris County Hospital District, Mortgage Revenue (Insured; AMBAC) 7.40 2/15/10 1,085,000 1,097,326 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal E Project) 7.00 7/1/29 5,000,000 4,536,400 Houston, Combined Utility System, First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/21 18,075,000 19,384,534 Houston Area Water Corporation, City of Houston Contract Revenue (Northeast Water Purification Plant Project) (Insured; FGIC) (Prerefunded) 5.25 3/1/12 2,470,000 a 2,708,404 Lewisville Independent School District, Unlimited Tax School Building Bonds 5.00 8/15/28 10,000,000 10,644,400 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 15,000,000 15,689,250 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 10,000,000 10,070,100 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/38 4,900,000 5,083,505 San Antonio, Water System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 5/15/20 2,400,000 2,621,088 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 2/15/14 9,470,000 11,098,840 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/26 20,000,000 21,596,200 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 12,000,000 12,043,440 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.50 8/15/39 2,500,000 2,461,650 Utah.7% Intermountain Power Agency, Subordinated Power Supply Revenue 5.25 7/1/22 11,000,000 11,580,580 Virginia2.4% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,738,545 Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.50 6/1/15 10,000,000 a 11,265,400 Upper Occoquan Sewage Authority, Regional Sewerage System Revenue (Insured; National Public Finance Guarantee Corp.) 5.15 7/1/20 5,210,000 6,042,923 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 8,314,350 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 13,750,000 14,897,300 Washington4.1% Bellevue, Limited Tax GO (New City Building) (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/39 10,520,000 11,130,791 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/23 10,060,000 10,845,384 FYI Properties, LR (State of Washington Department of Information Services Project) 5.50 6/1/34 7,000,000 7,397,740 King County, Sewer Revenue 5.25 1/1/42 15,000,000 15,525,150 Seattle, Municipal Light and Power Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 3/1/13 11,585,000 12,232,486 Seattle, Municipal Light and Power Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 3/1/16 15,400,000 16,250,850 West Virginia.8% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 9,500,000 8,695,920 West Virginia, Infrastructure GO (Insured; FGIC) (Prerefunded) 6.50 11/1/16 2,600,000 a 3,373,812 West Virginia State Building Commission, Subordinate LR (West Virginia Regional Jail and Correctional Facility Authority) (Insured; AMBAC) 5.38 7/1/21 2,505,000 2,757,028 Wisconsin2.1% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 25,000,000 a 28,596,500 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.63 2/15/29 9,725,000 9,561,620 U.S. Related2.1% Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,000,000 9,857,700 Puerto Rico Infrastructure Financing Authority, Special Obligation Bonds (Prerefunded) 5.50 10/1/10 7,000,000 a 7,378,140 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/36 23,400,000 b 3,335,904 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 5,000,000 5,285,800 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 11,500,000 11,812,915 Total Long-Term Municipal Investments (cost $1,692,660,393) Short-Term Municipal Coupon Maturity Principal Investment.3% Rate (%) Date Amount ($) Value ($) California; Irvine Ranch Water District, GO Notes (Improvement District Numbers 105, 112, 113, 121, 130, 140, 161, 182, 184, 186, 188, 212, 213, 221, 230, 240, 250, 261, 282, 284, 286 and 288) (LOC; Bank of America) (cost $4,800,000) 0.20 12/1/09 4,800,000 f Total Investments (cost $1,697,460,393) 97.7% Cash and Receivables (Net) 2.3% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Purchased on a delayed delivery basis. d Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2009, these securities amounted to $31,230,540 or 1.8% of net assets. e Collateral for floating rate borrowings. f Variable rate demand note - rate shown is the interest rate in effect at November 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2009, the aggregate cost of investment securities for income tax purposes was $1,697,460,393. Net unrealized appreciation on investments was $38,996,654 of which $90,324,584 related to appreciated investment securities and $51,327,930 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 1 - Level 3 - Unadjusted Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 1,736,457,047 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Bond Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 19, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 19, 2010 By: /s/ James Windels James Windels Treasurer Date: January 19, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
